Case 1:19-mc-00166-RA-SDA Document 73-8 Filed 09/09/20 Page 1 of 3




              Exhibit H
     Case 1:19-mc-00166-RA-SDA Document 73-8 Filed 09/09/20 Page 2 of 3




                                                                Writer’s E-Mail:jbromberg@kkwc.com
                                                                   Writer’s Direct Dial: 212.880.9895


August 18, 2020




BY E-MAIL

Suhana S. Han, Esq.
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
(212) 558-4000
Email: hans@sullcrom.com

               Re:    In re Ex Parte Application of Porsche Automobil Holding SE,
                      Case No.19-mc-0166-RA-SDA

Dear Suhana:

        I write again on behalf of Elliott Associates L.P., Elliott Capital Advisors, L.P., Elliott
International Capital Advisors Inc. and Elliott Management Corporation (collectively, “Elliott”)
with respect to the October 15, 2019 order of the Honorable Judge Ronnie Abrams (Dkt. 58) (the
“Order”) ordering discovery to proceed and affirming the August 25, 2019 order of the Honorable
Magistrate Judge Stewart D. Aaron (Dkt. 54), which adopted the form Protective Order (ECF No.
53-1) (the “Protective Order”) and the form Subpoena to Produce Documents (ECF No. 53-2) (the
“Document Subpoena”) jointly submitted by the parties in connection with Respondent Porsche
Automobil Holding SE’s ex parte application pursuant to 28 U.S.C. § 1782.

        In accordance with the Order and Document Subpoena, and subject to all objections
previously asserted by Elliott (including those on the basis of undue burden and relevance), today
we are producing (i) additional documents responsive to the Document Subpoena, as described
further herein (bearing Bates stamps ELLIOTT_00005736 through ELLIOTT_00005857) (the
“Additional Documents”); and (ii) Redacted Copies (as defined in Section 2.21 of the Protective
Order) of documents produced on June 29, 2020 that were designated as CONFIDENTIAL or
HIGHLY CONFIDENTIAL in accordance with Section 5 of the Protective Order (bearing Bates
stamps ELLIOTT_00005078_R through ELLIOTT_00005735_R). Redacted Copies of the
Additional Documents produced today will be transmitted to you as soon as is reasonably
practicable in accordance with the Protective Order.
      Case 1:19-mc-00166-RA-SDA Document 73-8 Filed 09/09/20 Page 3 of 3




Suhana S. Han, Esq.
August 18, 2020
Page 2

        The Additional Documents consist of: (i) additional “portfolio review” spreadsheets,
including parent e-mails, that previously had been identified as “position reports” in our review; 1
and (ii) representative examples of the remaining non-privileged documents that were identified as
“position reports.”

        The documents produced herewith are located in two secure electronic archives accessible
via links that will be transmitted to you under separate cover. The archives can be accessed using
the passwords: “T4FUEFxZ92qDDJ64u!qr” and “BgPtW{[L35eL;@ff” for the Additional
Documents and Redacted Copies, respectively. The documents have been produced with data load
files, OCR word-searchable text files, and “.tif” images compatible with commercially available
database and image viewing software. All spreadsheets have been produced in their native
electronic format.

       Elliott reserves the right to amend or supplement this response as necessary or appropriate.

                                                    Yours sincerely,

                                                    /s/ Joshua K. Bromberg

                                                    Joshua K. Bromberg

cc:    David Parker, Esq.
       Marc R. Rosen, Esq.
       Antonia E. Stamenova-Dancheva, Esq.
       Christopher A. Graham, Esq.




1
       In accordance with the protocol agreed to in your colleague Ms. Stamenova-Dancheva’s
e-mail of June 5, 2020, all tabs in these spreadsheets that are entirely non-responsive to the
Document Subpoena have been deleted.
